NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted April 25, 2007
                              Decided April 25, 2007

                                      Before

                   Hon. DANIEL A. MANION, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No. 06-2956

CONNIE A. BECKER,                              Appeal from the United States
    Plaintiff-Appellant,                       District Court for the Central
                                               District of Illinois
      v.
                                               No. 1:04-CV-01417-MMM-JAG
VERIZON NORTH, INC.
     Defendant-Appellee.                       Michael M. Mihm,
                                               Judge.

                                    ORDER

       In this pro se lawsuit, Connie Becker contends that her former employer,
Verizon North, Inc. (Verizon), violated Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Age Discrimination in Employment Act of 1967, 29
U.S.C. § 621 et seq., and the Americans with Disabilities Act of 1991, 42 U.S.C.
§ 12101, by discriminating against her because of her race, age, and various
disabilities. Becker further alleges that her discharge from Verizon was retaliatory.
The district court granted summary judgment for Verizon, and we affirm.

      Becker, a diabetic, began working for Verizon in 1986 as a repair clerk, and
in 1999 she was promoted to lead dispatcher. In 2001, Becker started receiving
numerous complaints about her ability to complete assignments on time. Despite
No. 06-2956                                                                    Page 2

several counseling sessions with her supervisors, Becker’s performance did not
improve and the complaints continued. She was ultimately fired in June 2002. In
October 2002 Becker filed a charge of discrimination against Verizon with the
Illinois Department of Human Rights and the Equal Employment Opportunity
Commission (EEOC), alleging discrimination based on age, race, and disability, as
well as retaliatory discharge. Becker filed this suit in December 2004.

       In March 2005, while this case was pending, Becker also filed for Chapter 13
Bankruptcy. See 11 U.S.C. § 1301. As part of her bankruptcy petition, Becker (who
was then represented by counsel) was required to submit a sworn statement
reflecting all pending suits to which she was a party. See 11 U.S.C. § 541. But in
her sworn statement of financial affairs, Becker disclosed only that she was a
defendant involved in a foreclosure action; she did not mention her lawsuit against
Verizon. The bankruptcy court reviewed Becker’s sworn financial statements and
Chapter 13 payment plan, and confirmed the plan in June 2005.

       In February 2006 Verizon moved for summary judgment on the ground that
Becker failed to disclose her claims against the company in her Chapter 13
proceeding, and was thus judicially estopped from pursuing them. Becker’s
response did not address Verizon’s judicial estoppel argument, but instead
attempted to pursue her discrimination and retaliation claims. The district court
first determined that Becker did not have standing to litigate the claims against
Verizon because any potential claims belonged to the trustee in bankruptcy.
Additionally, the court found that even if the trustee had abandoned Becker’s
claims, see 11 U.S.C. § 554, judicial estoppel foreclosed the action. The district
court then granted Verizon’s motion for summary judgment.

      On appeal Becker again reargues the merits of her claims against Verizon,
and asks this court to reverse the district court’s decision. We review the grant of
summary judgment de novo. See Repa v. Roadway Express, Inc., 477 F.3d 938, 940
(7th Cir. 2007).

       We agree with the district court’s ruling. Becker’s claims against Verizon
were part of her bankruptcy estate, see 11 U.S.C. § 541(a)(1), so the claims belong to
the trustee. See Cannon-Stokes v. Potter, 453 F.3d 446, 448 (7th Cir. 2006) (“the
estate in bankruptcy, not the debtor, owns all pre-bankruptcy claims . . .”). Nothing
in the record suggests that the trustee abandoned them. See, e.g., In re Thomas,
204 F.2d 788, 792 (7th Cir. 1953) (noting that individual may not sue to enforce
claims that trustee has not demonstrably abandoned). Moreover, even if standing
were not a problem, we agree that judicial estoppel bars Becker’s claims. A debtor
who fails to disclose “an asset, including a chose in action or other legal claim,
cannot realize on that concealed asset after the bankruptcy ends.” Cannon-Stokes,
453 F.3d at 448; accord Biesek v. Soo Line R.R. Co., 440 F.3d 410, 412-14 (7th Cir.
No. 06-2956                                                                   Page 3

2006). Although Cannon-Stokes and Biesek address bankruptcy under Chapter 7,
rather than Chapter 13, both chapters require full disclosure of assets, see Biesek,
440 F.3d at 413, so there is no distinction between the two in this case. See DeLeon
v. Comcar Indus., Inc., 321 F.3d 1289, 1291 (11th Cir. 2003). Becker intimates that
her failure to disclose this lawsuit in her sworn financial statement was
unintentional, but her subjective intent does not matter. See Cannon-Stokes, 453
F.3d at 449. Accordingly, in addition to her standing defect, Becker’s failure to
disclose her claims during the bankruptcy proceeding judicially estops her from
pursuing them now.

                                                                       AFFIRMED.